Question Time (Commission)
The next item is Question Time (B7-0407/2011).
The following questions are addressed to the Commission.
Part one
Subject: Quality food schemes
In February 2011, the Commission registered its 1 000th quality food name. It is clear, however, that the number of applications to register under the protected geographical indication (PGI), protected designation of origin (PDO) and traditional specialities guaranteed (TSG) quality food schemes varies considerably from one Member State to another. Why does the Commission think there are such disparities between Member States? Can the Commission comment on the views expressed by some food producers that the registration process is long and bureaucratic and therefore discourages applicants? How can the registration process be made more user-friendly?
Can the Commission provide information on consumer awareness of the quality food schemes? How can recognition of the PDO, PGI and TSG labels be improved and made more relevant to consumers, in particular, in Member States that have few registered products?
Member of the Commission. - Mr President, when the European system of protected designations of origin (PDOs), protected geographical indications (PGIs) and traditional specialities guaranteed (TSGs) was set up, equivalent systems already existed in some Member States.
The concept of geographical indications was thus familiar and names had already been registered at national level. This explains why there are many registered names in certain Member States. Nevertheless, growing interest in the system has been observed in many Member States.
The procedure for registering a name generally takes several years. This is because the applicant group has to draw up specifications and have them approved at national level and then by the Commission. The single document summary of the specifications for geographical indications or the specifications themselves for traditional specialties are then published in the Official Journal of the European Union in order to allow objections to be made.
The objection period lasts six months. If there are no objections, the name may be registered. If an objection is lodged, the interested parties have six months to reach agreement. If no agreement is reached, the Commission issues a decision that is voted on by the Standing Committee. This procedure explains the time required for registration to take place. On the other hand, once a name has been registered, it enjoys strong protection and international recognition and benefits from communication tools, particularly use of the logo.
The Commission is aware of the need to speed up the registration procedures. Proposals to this end have been made in the context of the Quality Package, including reducing the time for the Commission to scrutinise applications received to six months and reducing the objection period to two months.
Awareness of the system varies greatly from country to country, often depending on the number of registered names in a country. The Commission makes funds for promoting quality products available to operators in order to raise consumer awareness of the system.
deputising for the author. - Mr President, I want to thank the Commission for its reply. I think the labelling of food produce is something that is to be commended. But the Commissioner has put his finger on it in relation to a number of issues: first of all, the fact that there are some diverse standards; secondly, the long time that it takes from the time of application to actual registration. If ever there was an example of bureaucracy at European level, this surely is it.
In my country, it takes the Department of Agriculture five years from the time that you actually make an application until you are registered. Given the crisis in Germany, we need more food labelling, we need more standards; we need more quality control. So I would urge the Commission that we should have a much tighter timeframe.
(IT) Mr President, I am continuing the discussion on quality food.
In the last two weeks, Italy has suffered economic damage amounting to EUR 20 million because of unsold vegetables - particularly cucumbers - as a result of the EHEC bacterium. It has been said that a loss of EUR 4.4 million was the result of the suspension of Russian imports alone.
The entire fruit and vegetable sector is on its knees. I therefore ask the Commission what measures it intends to take in defence of the fruit and vegetable market and what further measures it intends to take to avoid the spread of unreliable information on the origins of the EHEC bacterium, which is hitting the entire fruit and vegetable sector and throwing whole populations into panic. We are talking of quality food!
Member of the Commission. - My response to the first question is that the Commission is aware of the need to speed up the legislation procedures. Proposals to this end have been made in the context of the Quality Package, which I referred to in my first answer.
The Commission's proposals include reducing the time for scrutinising the application it receives to six months and also reducing the objection period to two months. If Parliament and the Council decide to adopt the Commission's proposals, almost one year - or ten months at least - will be saved for the majority of applications.
As for the other question, there was a Health Council yesterday which dealt with the issue. We shall follow up on it at a later stage while taking today's extraordinary Agriculture Council into account. I am not in a position at this moment to give further details but we will definitely follow up on it.
Mr President, I will be very brief. I apologise that I did not get here in time for the Commissioner's answer at the beginning. I suppose my question refers to the fact that there is a low level of awareness among producers in many countries, and in some countries it is very low. Is the Commission taking any steps to try and increase that level of awareness, not just amongst consumers but amongst producers?
Member of the Commission. - Mr President, awareness of the system varies greatly from country to country, and the number of registered names in a given country also varies. European funds for promotion are available to operators to promote quality products, with more than EUR 19 million being allocated to fifteen promotion programmes between 2006 and 2010.
Moreover, the Commission wishes to re-examine the policy for promoting agricultural products and a Green Paper is planned for this summer. This will be an opportunity to discuss the objectives of this policy once again, and to examine expectations with regard to promotion and quality of products and dissemination of information in this context.
Subject: Youth unemployment
The economic crisis has devastated employment levels among young graduates. In November last year, unemployment among young people reached 21% across the EU.
Youth unemployment stands at less than 10% in only three countries - Germany, the Netherlands and Austria. Elsewhere it is dramatic: in the Baltic States, Ireland, Greece and Slovakia, unemployment among young people stands at 30% or above. And in Spain, it is more than 40%.
What steps does the Commissioner intend to take to prevent an exodus of young people from Europe?
How does the Commissioner intend to emulate the best practices of Germany, the Netherlands and Austria on an EU-wide scale?
Member of the Commission. - High unemployment among young people is one of the Commission's top priorities and is one of my foremost personal concerns. Lack of jobs could conceivably generate an exodus of young people from Europe, but the vast majority of young people who change countries to find work will probably choose to move to another Member State. That is why it is so important to promote freedom of movement for workers within the Union.
It offers a solution in regions where unemployment among young people is high, given the labour shortages in certain sectors in some Member States that are evident from the Commission's new quarterly vacancy monitor. Promoting mobility among young people within the EU is one of the aims of the Europe 2020 flagship initiative: Youth on the Move. It outlines a wide range of measures to reduce the current high youth unemployment.
Let me give you a few examples. Youth labour mobility will be promoted in particular through a new EU job mobility scheme, Your First EURES Job, which was launched with the support of this House and the Council. Its aim is to help young people find a job on the European labour market and assist employers in recruiting young European mobile workers.
Your First EURES Job will provide advisory, job search, recruitment and financial support amounting, on average, to EUR 1 000 for more than 2 000 young job seekers and companies willing to recruit young EU workers.
The Commission also encourages the Member States to introduce a youth guarantee to ensure that all young people are in further education, training or work within four months of finishing their general education. In Germany, Austria and the Netherlands, as the Honourable Member rightly points out, youth unemployment rates are relatively low. This is due, at least in part, to the comprehensive vocational education and training systems in those Member States, which facilitate young people's labour market integration.
The Bruges Communiqué of December 2010 on enhanced European Cooperation in Vocational Education and Training for the period 2011-2020 is an important European achievement in this area. It outlines objectives and identifies the action needed to improve the quality of vocational training and make it more accessible and relevant to the needs of the labour market.
I would also, as another element to my reply, like to highlight the Youth at Work campaign. Launched in Budapest on 29 April, Youth at Work will bring together small and medium-sized enterprises and young job seekers and will provide information and support to inspire young people to set up their own businesses. Over 30 events are planned between now and the end of 2012 when this campaign will end.
Honourable Members, I hope that the avenues and initiatives I have indicated will be followed up with effective action within the Member States.
The figures are frightening: the Baltic States, Ireland, Greece and Slovakia, 30%; Spain, 40%; in your own country, Mr President, one million people under 25 with no prospects of a job. In Italy, 76% of youngsters say they are going to emigrate. I would love to think that youth mobility within Europe is the answer, but most of the countries in Europe, barring the three you mentioned, have unemployment problems.
What we really need is to focus on the fact that Europe has an ageing population. We cannot afford this brain drain. These are highly educated, highly motivated young people and what we need is to hold them, to keep them, to introduce the kind of imaginative schemes that you have already mentioned in the three Member States, Germany, the Netherlands and Austria. I welcome the fact that the Commission is recommending initiatives to the Member States. I think that in some of the Member States, however, we need some financial assistance in terms of training people and keeping them at home, because I think that, rather than feeding the jobs market within the EU, they will be feeding the job markets of Australia and other countries further afield.
(PL) Mr President, my question to the Commissioner is of a slightly different kind. The Commissioner spoke about various measures which are intended to bring down unemployment, but did not say a single word about the fact that an important and more effective method could be for Member States to agree on the mutual recognition of qualifications gained in other Member States. Young people today often look for work in other countries, where they have to pass exams which are the same as the ones they have already taken. What is going to happen about this?
(RO) Mr President, the high unemployment rate means that the investments made by Member States in young people's education are being wasted at a time when the latter feel obliged to emigrate to a state outside the European Union. I want to ask you, Commissioner, given that the school dropout rate has reached 16%, and even 40% in Portugal, how will the youth unemployment rate look in 15-20 years' time and what measures are you taking to ensure that this does not happen?
Member of the Commission. - In my answer, I highlighted the measures that have already been outlined in Europe 2020 and already they are making their way towards practice in various Member States through effective Commission programmes.
It is also true that this is more of a horizontal issue for the Commission, and there are in other EU initiatives very relevant proposals including, for example, the country-specific recommendations which we just published today, very important references to the need to reform education policies and improve the performance of education and training systems in various Member States in order to better connect the substance of education and training with the needs of the labour market.
This can qualitatively improve the employment opportunities of young people in a number of Member States, including Spain and others where the situation is the most difficult and where the reform of the education system was either delayed or ignored in the recent period.
It is also important to highlight the Single Market Act which, among other initiatives, aims at promoting the recognition of qualifications and diplomas, thus making the European labour market more transparent and more efficient, highlighting and raising more opportunities than in the past.
It is also important to stress that many actions are supported by the financial instruments of the EU, especially in this context, the European Social Fund, but I should also mention the new Microfinance Facility that provides programmes and, in the latter case, entrepreneurship and self-employment opportunities, and I think these dimensions have to be reflected in the forthcoming MFF proposal as well. I trust that the Parliament will be supportive in this area within the MFF.
Subject: Migration and the Schengen area
The principle of freedom of movement in the Schengen area is in danger of being compromised by the North African crisis, as reflected in talks between Italy and France concerning the relocation of migrants coming chiefly from Tunisia and the reintroduction of border controls. This is also confirmed by statements issued by French officials on the need to re-examine certain provisions of the Schengen Agreement.
What action does the Commission intend to take to prevent freedom of movement in the Schengen area, a cornerstone of European unification, being compromised?
Given that the introduction of the Schengen area has shifted responsibility for EU external border controls onto a limited number of Member States, how will the Commission persuade Member States as a whole to show greater and more effective solidarity in the face of a mass influx of migrants and overcome their manifest reluctance to assume their responsibilities in this respect, so as to ensure that the burden is fairly shared?
Member of the Commission. - Mr President, the question that has been raised by Mr Papanikolaou addresses - as do later questions - the different angles and perspectives of Schengen, the migratory crisis and the pressure put on Schengen. So let me first answer Mr Papanikolaou.
Earlier, we discussed Mr Coelho's report and the need to safeguard Schengen as one of the most beautiful achievements of the European Union. The right to move freely is indeed a very important embodiment of the European project. More than 1.25 billion cross-border journeys are made by tourists within the EU each year. Free movement is also a great boost and a benefit for the Internal Market, so safeguarding this achievement is key to the Commission and an absolute priority for me personally.
Let me emphasise once again that the Commission's approach is to reinforce Schengen, to improve the evaluation - as we already proposed before Christmas - to clarify the rules, to identify the tools, to assist Member States in need and, possibly, to introduce a mechanism which would bring a coordinated Community-based response to exceptional situations, for instance, when a Member State fails to control its internal borders.
The Commission's main objective is to have a preventive approach. The proposed changes to strengthen the monitoring mechanism, which is designed to maintain mutual trust between the Member States and their capacity to apply effectively and efficiently the accompanying measures, will make it possible to maintain an area without borders.
This will be done through more on-the-spot visits to check the application of the Schengen acquis to Member States. These controls could lead to recommendations to the Member States for immediate actions and deadlines for implementing them. Increased trust among Member States will also reduce the recourse by Member States to unilateral initiatives to temporarily reintroduce internal borders or to intensify police checks at internal border zones.
The spirit of Schengen is a spirit of trust and solidarity. It is important that the EU show concrete solidarity to the Member States most affected by large-scale inflows of migrants and persons in need of international protection. This solidarity can take different forms by assisting, for instance, where the external border is under pressure. Frontex plays a key role here and we have shown in the recent RABIT intervention at the Greek-Turkish border, and in the joint naval operation Hermes, that Member States are ready to assist other Member States.
We must also foster daily cooperation between national authorities in the field of border surveillance. This is the purpose of the European border surveillance system (EUROSUR), which has been progressively developed since 2008, and for which the Commission will present a legislative proposal during this year.
We can also show solidarity by showing financial solidarity. There is a framework programme this year that takes into consideration the management of migration flows. We have a financial mechanism to improve the management of these flows at the European level and to strengthen the solidarity between Member States. Of course, we now have a large consultation process and we are under budgetary restraints, but you can count on me to ensure that there will still be money under this fund for the future as well.
Those Member States most exposed to migratory pressures and located at the external borders of the EU must receive adequate financial compensation for the tasks they are carrying out in the interests of the Schengen area as a whole - this by fair burden-sharing in order to support those Member States affected by large inflows of persons in need of international protection.
It must be clear that any decision on the relocation of irregular migrants and beneficiaries of international protection depends on the Council and on the willingness of the Member States. The Member States have not yet expressed any support for such an approach on a general basis with, however, one notable exception - the pilot project on relocation to other Member States for persons who have received international protection on Malta. In order to give a timely follow-up to this, I organised a pledging conference a month ago. I am pleased to say that over 300 places were made available from Member States and associated countries. Others will hopefully be offered in the future as well. This is a sign of concrete solidarity. I want to thank those countries and I hope that they can also contribute in the future.
(EL) Commissioner, thank you very much. I absolutely agree with you, as - I believe - does Parliament. That much was also clear back during the debate on the accession of Bulgaria and Romania. At the same time, however, as you well know, there are unanimity issues in the Council on the issue of Bulgaria and Romania.
You spoke about trust. Yes, we want to keep building up trust. Does Denmark, in the choice it has made, accept that statement on your part?
You also commented on the question of the new mechanism. In light of the summit, does this debate on the mechanism strengthen the perception of trust - I recall that, anyway, Article 23 of the Schengen Code makes provision for a mechanism for exceptional situations - or does it perhaps ultimately cause renewed concerns in the Member States and in all the States in the Schengen area?
(IT) Commissioner, before the end of next month, the European Commission will formulate the proposal for the new Multiannual Financial Framework for the period from 2014 to 2020.
In addition to FRONTEX, which you have already mentioned, what actions does the European Commission intend funding to support those Member States that have been worst hit by asylum applications and, above all, to prevent the future intensification of the influx of economic migrants? In other words, what actions does it intend funding through the Mediterranean neighbourhood policies to prevent widespread immigration in the coming months and years?
Member of the Commission. - Trust can never be commanded, it has to be deserved and earned. We can only try to improve the trust between Member States by having a more vigorous governance over Schengen; to make sure that we evaluate, not by the peer-review system we have today, but through an independent mechanism on a European communitarian basis with the involvement of the European Union in order to identify problems or weaknesses in the Schengen system very early on and also make sure that we have tools at our disposal to immediately assist Member States that are in difficulty. Hopefully, that should allow us to increase the trust.
In answer to the other honourable Member, we are now negotiating the framework, so I am not in a position to give you any figures. However, as we do today, we are seeking to increase the independence and the resources of Frontex. We are also seeking to facilitate Member States' access to the various funds under migration by simplifying and by making it easier when it comes to borders, asylum, integration, etc.
Of course we need to distinguish between irregular migrants and migrants in need of international protection. As you know, the Council and Parliament are now negotiating to have the resettlement programme in place, and this is also an area where the European Commission could look at possibilities for financing quite a lot of it. In relation to our immediate neighbourhood across the Mediterranean, in the mobility partnerships: we are looking to include all aspects of irregular, legal and international protection asylum under migration.
All this demands a lot of political will and some extra resources, and I will do my best to fight to make sure that there are resources under my responsibility.
Part two
Subject: Visa scheme for Kosovo
What is the Commission's assessment of the current state of progress towards visa liberalisation for Kosovo (visa facilitation scheme), and what is the timetable for action on this urgent matter?
Member of the Commission. - The Commission is currently constantly monitoring all the steps taken by the Kosovo authorities to fulfil the conditions for the launching of the visa liberalisation dialogue. We have said all the time that there are two key issues remaining in order to engage in such a dialogue: sound readmission, and reintegration policies in line with the EU standards.
Implementation of the law on readmission and of the bilateral readmission agreements with the EU Member States needs to continue in a good manner. There have been two assessment missions in Kosovo - in June last year and in December last year - to assess the state of play in Kosovo regarding the integration process. These have shown that there is a lot of progress, but there are still some things to be done, and we are in dialogue with the Kosovo Government in order to help and assist them to do these last things. There must also be progress at the municipal level.
We receive regular updates from Kosovo, and I also meet with the responsible ministers, and once all these elements are in place, we are ready to launch a new mission to go there and see what steps can be taken in order to open the visa liberalisation dialogue. We are not there yet, but there is a lot of progress in Kosovo and we are working very closely with the government in order to support them and help them make progress.
(DE) Many thanks, Commissioner, for a very good answer. I just wanted to ask whether you think it is possible that this mission could still make it to Kosovo this year, or is that something that you really could not judge? Would it not be important that a country so small that we are pouring funding and effort into supporting it could also give its young people the opportunity to really get to know Europe? It is certainly completely counterproductive to 'imprison' the populace there. I know that you sympathise with the idea of opening up borders, but do you regard it as realistic that this mission could perhaps still take place during the Polish Presidency?
Member of the Commission. - Mr Posselt, I fully share your ambition to do everything to prevent Kosovo from becoming an isolated little island in this region, in which we are trying remove visa barriers one by one. We are certainly not going to abandon Kosovo. The timing is very much in the hands of Kosovo's government. We are working with the Kosovans, and as soon as they inform us that they have done everything we asked them to do, they can come to us and we will send that mission. It is very much in their hands, but we have no time limits. We can come whenever they call and whenever reasonable progress has been made.
Subject: Countering the use of the Internet by criminals
The rapid growth of technology and, in particular, the Internet, is making criminal organisations more and more difficult to penetrate. Criminals are now communicating with one another via the Internet, rather than by mobile phone, which had been the method of choice until recently.
How does the Commission propose to combat the use of the Internet by criminal gangs across Europe?
Member of the Commission. - Cybercrime is indeed a growing menace. It is going increasingly mobile, and recent threat analysis suggests that organised crime is getting increasingly involved in criminal activities in cyberspace. So the Commission is pursuing various activities in the field to improve overall cybersecurity and to prevent and to tackle cybercrime.
At the policy level, specific objectives and road maps have been set in recent policy documents. We have the European digital agenda and the European internal security strategy. In that strategy, cybercrime is clearly identified as one of the priorities for us to work on for the future.
Last year, we also tabled two legislative proposals: one in March, a directive on child online exploitation, was adopted by the Commission and I know it is now being negotiated, and also a proposal for directives on attacks against information cybersystems. That was last September; it is also being negotiated between you and the Council, and I know that a lot of progress has been made.
This, of course, strives to adopt European legislation in the face of recent threats in cyberspace. We have, in particular, included provisions to penalise the use of tools such as malicious code that are used to create so-called botnets, which have been used by criminals.
International cooperation is also key to fighting cybercrime and that is why we are engaging with international partners on these issues. We have the working group between the EU and the United States, created last November, where we have had a series of different expert meetings. We will report on progress for the next EU-US Summit in November this year. We also plan to set up a cybercentre where we could coordinate at European level the efforts that are being made in the different Member States.
Cybercrime is directly influenced by rapid technological advances, quickly emerging in new business models, but also by the ability of law enforcement and wider society to come to terms with such fluid environments as cyberspace. Cybercrime is becoming a volume crime. It is for this reason that we need jointly to get our systems in order and share intelligence in order to attack this issue. If there is reason to believe that organised crime groups are behind more and more crimes on the Internet, the same investigative measures applied in the detection and prosecution of offline organised crime should be applied, coupled of course with an improved coordination mechanism.
Finally, ten years ago, the Council of Europe Convention - the Budapest Convention - on Cybercrime was adopted. Ten years later, not all the Member States have signed and ratified that convention. We are pushing, by all means, for ratification by the end of the year, the tenth anniversary, because it would prove an important commitment by all Member States to fighting these crimes.
Thank you for your reply, Commissioner. I understand that there are people bragging and conducting so-called criminal business on the Internet, and that gang business includes drug trafficking, human trafficking, prostitution, weapons trafficking, smuggling illegal immigrants across borders, even murder, theft, fraud, armed robbery and much more. This is all being done on Facebook, using the system, and it is being bragged about. Surely it is possible for Europol and the service providers - perhaps even coordinated by the Commission - to identify some of these people. The more they feel that they are immune, the more their numbers will grow.
I would ask the Commissioner to consider taking some special steps to coordinate a response to what some of these people are doing on the Internet.
(RO) The number, scope and severity of cyber attacks have grown in recent years. Their victims are ordinary citizens, companies or even public, local, national or European institutions. The European Union needs to enhance its strategy for combating cybercrime. I would like to ask you, apart from the legislative framework and extending ENISA's mandate, what measures is the Commission intending to take to enhance its leading role in guaranteeing cybersecurity?
Member of the Commission. - Yes indeed, ordinary crime is also now being carried out on the Internet because it is a useful tool, but there are also new kinds of crime that are facilitated by the Internet, such as identity fraud or the plundering of bank accounts or suchlike.
You can be assured that we follow this very closely. Just recently, Europol made some quite remarkable attacks on some of these gangs, identifying cross-border European gangs involved in child pornography, for instance, but also in trafficking and drugs, so there are a lot of experts at Europol dealing with this.
Of course we need to do more. We need to connect all the alert centres in the European Union, to share statistics, to share information and also to work more together with private companies in order to identify the solutions to this to a certain extent. We are also planning - and conducting a feasibility study right now - to set up a European cybercentre by 2013 to coordinate this work, to work as an alert centre and to support the different national cybercentres that already exist. We are following this very closely, and Europol, together with the national authorities, is doing its utmost to try to combat this increasing crime.
Subject: Schengen evaluations and the possible suspension mechanism
There is a danger that Commission proposals for governance of the Schengen zone are seen to be prioritising European procedure over European substance. The Commission is suggesting a dominant lead for itself in a revised Schengen evaluation process, and Parliament proposes to modify that in order to allow a balance between the role of European and national experts. In relation to Schengen suspension, the Commission is proposing an EU mechanism instead of Member State decision, but this has been widely (mis)interpreted to mean that the reintroduction of internal borders will actually be easier in practice. Since it may well prove politically too difficult to implement a Community method for both evaluations and suspension, however worthwhile, would it not be better to make European substance the priority by launching infringement proceedings when necessary against Member States in breach of Schengen rules?
Subject: Implementation of the Schengen Agreement
Freedom of movement for European citizens unimpeded by internal borders following the creation of the Schengen area is one of the basic principles of the EU and the cornerstone of European integration. The reintroduction of border controls within the EU does not provide a solution to migration and will, on the contrary, make life more difficult for European citizens and lead to a nationalistic outlook.
In view of this and the statement by the EP President to the effect that freedom of movement is perhaps the aspect of the EU most appreciated by Europeans, what position does the Commission intend to adopt with regard to Denmark following its recent decision to reintroduce border controls? Is it willing to take measures further to strengthen external EU borders? Will it review the principle that the Member State of entry bears sole responsibility for illegal immigrants?
Member of the Commission. - Mr President, I will take both questions at the same time because they are almost identical. They address the challenge of maintaining and further developing Schengen in view of the migration crisis. I did briefly touch on this in my reply to Mr Papanikolaou's question, but these elements should, of course, be kept in mind in this context as well.
In the question, Ms Ludford expressed concerns that the negotiations on the new Schengen evaluation and suspension rules might be lengthy and difficult to agree upon and asked the Commission to prioritise launching infringement procedures against Member States in breach of Schengen rules instead. Let me be very clear on this: infringement of Schengen rules cannot be tolerated, but one element does not exclude the other. We are also planning to follow a parallel approach.
We are the guardians of EU law. The Commission will continue to make sure that the Schengen rules are correctly applied and respected by everybody. The basis of our work needs to be the existing legislation. I am convinced that the current legislation can cater for a vast majority of the situations. Where there are any differences in interpretation or implementation, the Commission should consult the Member States in question and clarify the rules. This can be done by issuing guidelines or recommendations.
The Commission is ready to use all available means to ensure the correct application of EU law, including launching infringement procedures whenever such action is necessary. At the same time, we will work on the preventive measures which should help us to avoid infringement procedures. In this context, we now have ongoing negotiations between the Commission, Parliament and the Council with a view to establishing a more efficient evaluation system for Schengen. We are currently considering whether and how to complement this evaluation mechanism in order to create mutual trust and ensure a coherent application of the rules.
Regarding the Danish Government's plan regarding controls on the Danish internal borders, which Ms Koppa referred to, you will, of course, be aware that the President of the Commission wrote to the Danish Prime Minister immediately, pointing out that the first analysis by the Commission raised major doubts about whether the proposed measures would be in line with Denmark's obligations under European and international law. President Barroso emphasised that Member States may not carry out systematic intra-EU border controls of goods or people and urged Denmark to refrain from taking unilateral steps. We are now analysing the information provided by Denmark and will then decide on further action.
Ms Koppa also asked whether the Commission will propose a revision of the principle of exclusive responsibility of the state of first illegal entry. I would like to underline that this is a principle according to which a person found irregularly on the territory of a Member State is returned to the state of first entry into the EU. It is a specific rule under the Dublin Regulation, which establishes that the Member States have to assess which Member State is responsible for examining an asylum application lodged on their territory. It is therefore not an instrument designed to respond to the challenges related to irregular migration.
In the Commission proposal for a recast of the Dublin Regulation, this principle remains untouched. The Member States that play the biggest role in the applicant's entry into the EU should be responsible for examining his or her application for asylum. The European Parliament expressed overwhelming support for this in its vote on the proposal in May 2009. This support was confirmed by the vote in the Committee on Civil Liberties, Justice and Home Affairs in November last year.
Commissioner, I am, of course, very glad to hear you stress again the importance that you attach to the maintenance of the Schengen area. I know you are very sincere on that, but my worry is that, despite that, people seem to have got the wrong end of the stick and the impression has got abroad - for instance, last week an article in the Financial Times said that 'Schengen as well as the eurozone was disintegrating' - that somehow the Commission is fairly relaxed about the reintroduction of internal border controls.
I fear that the emphasis the Commission puts, as it were, on its own institutional rights is not being tracked through to its determination in practice, its zeal in practice, to take infringement proceedings if necessary. I have not heard of Rome and Paris receiving a letter of the kind that the President sent to Copenhagen.
(EL) Thank you, Commissioner, for your clear reply on the question of Schengen and for referring to a previous question on the measure to redistribute immigrants in the Member States, based on demographic, economic and geographical criteria.
Be that as it may, I should like to point out on the question of the Dublin II Regulation that, for certain countries today like my country, Greece, which lie on the external borders of the Union and actually receive approximately 90% of immigrants who land in Europe, the Dublin II Regulation is unacceptable; it is not something that local populations can accept; it is not something that the countries can accept. Consequently, from our point of view, a recast in light - at the very least - of the new developments, is a standing request.
(EL) Commissioner, you referred earlier to the emphasis placed on the concept of solidarity and on fair burden-sharing. You very rightly reminded us that negotiations on the resettlement of refugees from third countries are imminent. You also announced last year that we were waiting for the new programme on internal resettlement. Could you please tell us if the Commission will be making an announcement soon?
Secondly, as regards Dublin II, I should like to point out the following, to add to what Mrs Koppa said. France has suspended returns to Greece, as has Germany. The European Court of Human Rights has convicted us on specific grounds, both for Dublin II and for its operability. What else must happen in order for us to understand that Dublin II needs to be recast immediately, as requested by Parliament?
Member of the Commission. - I am sorry if there is a false impression about the Commission's views on Schengen. I do not think I have spoken about anything other than Schengen for the last month! I have emphasised how important Schengen is, what a gift it is to the European Union and that we must strengthen it and not weaken it.
We look very seriously upon all reports of the suspension of Schengen. We are engaged in dialogue with Italy, France and Denmark in order to clarify exactly what has been done, what is being proposed, and whether it is in compliance with Schengen rules. We are also looking at how we can strengthen the evaluation of Schengen in order to make sure, beforehand, that the current peer review system, which is not very good, is exchanged for something that is done at a European level, with an increased role for the European Parliament.
We need to have more tools at our disposal to assist Member States. We need to be better at issuing guidelines. We also need to clarify under what exceptional circumstances suspension can be carried out in order to avoid unilateral action that jeopardises the whole system. So you can rest assured that we will do our utmost to strengthen Schengen and that we need more European engagement there, not less.
Dublin is, of course, related to this, but it is a parallel process. This is part of the negotiations on the asylum package that are currently taking place between Parliament and the Council. The Commission has proposed keeping the responsibility of the first country of asylum in the Dublin Regulation, but also reintroducing an emergency mechanism in order to suspend that mechanism under special circumstances. This is very controversial in the Member States; very few support such an emergency mechanism. It is one of the most difficult areas of the negotiations on the asylum package.
So that is not the solution to the Greek problem. In parallel with putting the asylum system in place for the whole of Europe, which would also lead to greater burden-sharing - because if all Member States have a system that works, all Member States could receive asylum seekers - the solution for Greece is to continue with the reform plans that are being implemented under the action plan in Greece. The Commission and the Member States are supporting Greece with a huge amount of money, expertise, interpreters and administrators. We are assisting Greece in the important work it is doing to build up a system that is in line with European law. A lot has been done, but there is a lot still to do. This has to be done in parallel with the negotiations on the asylum system.
Subject: Future of the European Globalisation Adjustment Fund (EGF)
A number of votes and declarations have proven that there is consensus within the EU on various aspects of this fund.
First of all, it differs from the European Social Fund in both its methodology and its objectives. The two instruments cannot therefore be confused, either formally or in practice.
Secondly, despite a slow start, changes to the implementing regulation in 2009 enabled the EGF to be used more effectively. Indeed, a clear increase in applications to mobilise this tool that brings the Union closer to its workers has been noted. There is therefore no doubt that it needs to be made sustainable.
Lastly, this specific aspect of the EGF calls for it to be regarded as a permanent fund in its own right, with sufficient payment appropriations to ensure that no transfers have to be made in order to mobilise it.
What does the Commission think about establishing a genuine fund that is on a par with the others, to meet all the needs of the EGF without restricting the role of the European Parliament which has been so involved in this issue?
Member of the Commission. - I am grateful for the interest you have shown in the European Globalisation Adjustment Fund. This year will be crucial for the Fund's future, because the Commission intends to make a proposal on the rules governing the fund and the way it will function in the next programming period.
Over the past few months, the Commission has carried out consultations on this matter with the Fund's most important stakeholders. In particular, we have closely examined Parliament's own excellent report on the EGF, which was drawn up by Mr Portas a few months ago. On the basis of experience gained with the Fund in its present form and suggestions made during consultations, we have great hopes that our proposal will significantly improve the fund after 2013 and will, in particular, solve two problems with the current mechanism for financing.
The first issue is the time it takes for a contribution to be granted once a Member State has submitted an application. A large part of that time is taken up by assessing the application. The Commission is looking at ways of clarifying or simplifying the information that the Member States will have to provide to demonstrate that applications are eligible. A lot of time is also taken up with the need to request and obtain approval for each application from both arms of the budgetary authority. This also holds up payment of contributions from the Fund, to the detriment of the workers, because some Member States are reluctant to advance payments for training, job-search assistance and other measures.
In addition, the number of applications submitted to the Fund, and thus the overall amount applied for, has increased significantly over the last two years. This has made it increasingly difficult to identify sufficient margins from which to draw contributions. That is a problem. Commission approval of applications to the Fund in 2011 had to be postponed for the first time because sufficient payment appropriations could not be found quickly. I am sure you will agree that this is not helpful to workers who have been made redundant and need assistance quickly. We need to find solutions for these problems and bring the mechanism for financing the Fund more closely into line with these objectives.
At present, there are several options on the table. For instance, the Fund could be part of the European Social Fund. It could have its own budget. The Commission has taken no decision yet on the best way of addressing these issues, but it intends to table a proposal in autumn on the Globalisation Adjustment Fund of the future, bearing European workers' best interests in mind. I look forward to hearing your views.
Mr President, Commissioner, on Mr Daerden's behalf, I would like to thank you for your reply. Naturally, we will support any initiatives that help speed up procedures when these are aimed at helping workers who have been made redundant due to globalisation or to the economic crisis.
We simply wished to draw your attention to two particular problems. The first is that the purpose of supporting workers should remain the number one priority. This means that as the procedures are revised, we will oppose the idea of the European Globalisation Adjustment Fund (EGF) becoming just another instrument, for example, an instrument of the cohesion policy, because that would mean that all the EU's money apart from funds put aside for foreign policy or research and development would belong to the cohesion policy. We have specific aims to pursue and we need these resources. The EGF is among them.
We are also asking you to coordinate management of the EGF, in collaboration with your fellow commissioners, with other policies that have an impact in this area, for example, in the field of competition or industrial policy.
(EL) Commissioner, at the beginning the year, when asked if Greece had filed a request for the European Globalisation Adjustment Fund to be activated, you replied that it had not. This reply caused a stir in Greece, due to the economic and social situation in the country.
My question to you is very straightforward: six months later, has my country filed a request for the European Globalisation Adjustment Fund to be activated, in order to support workers affected by the financial crisis? If it has, if you have that information, please tell me if it has been approved. If it has not, can you explain why no such request has been filed by Greece?
I did have a question for the Commissioner further on, which we will not get to tonight, and which did indeed ask for his view on the merging of the ESF and the EGF, on which you have spoken but did not give us an opinion. So, if you are in a position to do that, I would appreciate hearing it, and also, if there were to be a merger, would you see an increase in budgetary appropriations for the Social Fund?
Finally, my other question relates to the timing, and you spoke about the difficulty with the Commission and the budgetary authority. What about also encouraging Member States, as soon as they have applied for the EGF, to start putting in place themselves the measures that they have applied for under the EGF, because that at least would ensure that workers would not be waiting for the application of the Fund?
Member of the Commission. - I am glad to hear in the discussion confirmation of the Commission's objectives in this exercise to bring the EGF into the next financial perspective as a stronger and more effective instrument to support workers who have been made redundant. This case is also supported by the fact that, in the near future, fiscal consolidation will remain on the agenda in most of the Member States, and they will find it extremely helpful if there is a strong, quick and effective EU-level instrument to support workers who suddenly find themselves out of a job.
As I pointed out, some questions remain open, such as the relationship between the EGF and the ESF. As you know, the ESF is implemented through shared management, and I believe that the management system of the current ESF is not compatible with the objectives of the EGF. No matter what eventual format we find, I think this question of management will be very important in influencing the final arrangements. I am not speaking about names, but about the need for a separate fund and the need to pay attention to speed in particular.
Of course, even now, and probably also in the future, various Member States will find it possible to fund programmes either from the EGF or the ESF and have some kind of room for manoeuvre, but it is very important just to keep the EGF available for all Member States in case there is a need to respond to sudden employment crises.
The second question pointed to the problem of defining eligibility in the current regulation. This is also an issue we are looking at in order to have a greater level of clarity, but at the moment, we are simply working on extending the temporary regulation until the end of this financial perspective. I am speaking here about the rules which have been introduced in response to the crisis and to make the EGF more effective in tackling the impact of the crisis on workers.
Mr President, can you indicate how many more questions you might be prepared to take in this section?
Mr Aylward, I did say before you came in that we had 20 minutes per Commissioner, which would mean that we could possibly get to Question 15 by Mrs Blinkevičiūtė, but I am afraid I do not think we are going to make it to yours. Perhaps you could put a supplementary to another question?
Subject: Collective labour agreements
Having had recourse to the bailout mechanism, Greece, Spain and Portugal have come under heavy pressure from the Commission and the IMF to make major changes to industrial relations and collective bargaining procedures under the terms of the respective 'Memorandums', thereby overturning national guarantees for workers.
For example, in the case of Greece, the Memorandum stipulates the following: 'The government shall ensure that company-level agreements take precedence over sectoral agreements, which, in turn, take precedence over occupational agreements. The government shall remove the provision that allows the Ministry of Labour to extend all sectoral agreements to those not represented in negotiations'.
Furthermore, under Article 156 TFEU, matters relating to collective bargaining are governed by the principle of subsidiarity. In view of this: Is the Commission aware that this approach not only is creating a vicious circle of pay cuts and erosion of workers' rights but also runs counter to the Treaties, which the Commission is required to respect?
Member of the Commission. - The Commission acknowledges that the Greek crisis has a high social cost for sections of the population in Greece, but that cost is mainly the result of financial imbalances, diminishing competitiveness and financial difficulties: the very difficulties the Memorandum seeks to resolve and not exacerbate.
Some claim that, because these are in the Memorandum, it does not observe the principle of subsidiarity provided for in the Treaty on the Functioning of the European Union. I do not believe that is true. The measures in the Memorandum were drawn up in close cooperation with the Greek Government and endorsed by the Greek Parliament. That shows that they respect the principle of subsidiarity.
The Charter of Fundamental Rights of the European Union backs up my opinion. Article 28 of the Charter stipulates that, in line with EU and national laws and practices, workers or their organisations have the right to negotiate and conclude collective agreements at the appropriate levels, and, in cases of conflicts of interest, to take collective action to defend their interests, including strike action. However, Article 51 of the Charter states that its provisions are addressed to the institutions, bodies, offices and agencies of the EU, with due regard for the principle of subsidiarity, and to the Member States only when they are implementing EU law.
There is no specific EU legislation regulating which collective agreements take precedence when they are concluded at different levels, nor is there any specific EU legislation regulating the possibility of extending collective agreements concluded at branch level by way of state intervention. These issues therefore fall exclusively within the remit of national law, with due regard for the relevant international obligations of Greece, including the relevant conventions of the International Labour Organisation.
I trust that I have answered the questions satisfactorily. I also trust that I have convinced you that the fiscal, financial and structural measures in the Memorandum are vital if Greece is to come out of the crisis. I hope I have allayed the fears some of you may have about the failure to observe the principle of subsidiarity.
(EL) Commissioner, I am sorry, but once again, you have not given a clear reply. You gave me more or less the same reply to my written questions. If the Commission really does respect the fact that the collective agreement regime is a question of national legislation, then are you or are you not infringing the role vested in you under the Treaties when you call for the collective agreement regime basically to be abolished? Your interpretation is not adopted by the European trade unions which have filed a complaint against you for infringement of the Treaties.
My question is this: who is calling for collective agreements to be abolished? Is it you? Is it the International Monetary Fund? Is it Greece's, Portugal's and Ireland's lenders? A clear reply, if you please.
Member of the Commission. - (microphone switched off until middle of first sentence) ... much of the institutional arrangements including the wage setting arrangements in various Member States. These emergency situations have been handled through policies that were jointly developed by the EU, the IMF, the ECB and the governments of the Member States concerned.
Indeed, there are still some open questions, and also some raised by the so-called Euro-Plus Pact. We recently held a number of discussions about the connection between social dialogue and economic governance with the social partners, including the ETUC. This is an ongoing discussion. I am not saying that all the questions have been answered and that is exactly why I took the initiative of organising a conference on wages and wage setting in the EU. This conference will take place with the involvement of the social partners and other stakeholders in September. We will continue this discussion and hopefully find the right answers.
Subject: Review of Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community
The reference framework for the free movement of workers is laid down in Council Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community and has been revised several times.
Parliament is currently drafting a report on promoting professional mobility in the EU. The Commission representative who attended the meeting of the Committee on Civil Liberties, Justice and Home Affairs stated on 19 April 2011 that the Commission was preparing to revise and improve the regulation.
When, in the Commission's view, is that process likely to begin?
Member of the Commission. - The free movement of workers is a fundamental principle of the EU. Together with the free movement of goods, services, and capital, it is a pillar of the Single Market and has contributed to European integration over the last 50 years.
It also has a significant social dimension, insofar as it fosters the social, economic and cultural integration of EU migrant workers and members of their families into the host Member State. The body of EU law on free movement of workers gives EU citizens the right to move freely within the Union for work purposes and protects the social rights of workers and their family members.
As you know, 1 May 2011 was an important date for the EU. It marked the end of restrictions on the right to work of citizens from the eight Member States which joined in 2004, who can now work freely in any Member State.
The Commission hopes that the Member States which still apply transitional measures to workers from Romania and Bulgaria will liberalise their labour markets when the second phase expires on 31 December 2011.
The end of transitional arrangements means that more EU citizens can take advantage of one of the EU's fundamental freedoms and work freely in another Member State. That opens great opportunities for the individual, who can move where there are jobs, and also for the economy.
I know that mobility and freedom of movement for workers are also important to this House. The Commission is pleased with the own-initiative report on promoting worker mobility within the European Union and is following the debate in the parliamentary committees with great interest.
But we are also aware that, despite the large body of EU legislation in the area of freedom of movement for workers, most EU citizens still feel there are too many obstacles to working in another Member State. The situation has been highlighted on several occasions recently. The Monti Report of 9 May 2010 - 'A New Strategy for the Single Market' - points out that, while freedom of movement for workers is a success overall from a legal viewpoint, it is the least-used of our four Single Market freedoms.
Tackling these problems calls for a broad approach, combined with effective implementation of the principle of free movement. The enforceability of the right of free movement conferred by EU law is particularly relevant in cases of discrimination on the basis of nationality, as the individuals concerned need to have suitable mechanisms to ensure such rights are properly protected.
The Commission services are currently evaluating EU legislation on the free movement of workers, and in particular Regulation (EEC) No 1612/68, and are exploring the options for improving the enforcement of EU law on freedom of movement, including, where necessary, by presenting an initiative in 2012.
Parliament's report on worker mobility therefore comes at the right time, and will certainly contribute to the debate on enforcement of EU law on free movement of workers and the choice of any further action on this issue.
(LT) Mr President, Commissioner, thank you very much for your answer. We are really looking forward to the revised regulation that will be presented by the Commission next year, but I would like to hear whether you feel that the Commission should evaluate the negative consequences of the free movement of workers, as well as the positive consequences. For instance, there has been an exodus from some European Union countries of qualified, well-trained workers, in which Member States had made a significant investment. They have moved to other European Union countries. Do you not feel that we should establish a certain fund so that we could compensate the losses experienced by those Member States that have lost trained, qualified workers.
Member of the Commission. - This is a very topical question. We have recently had a number of discussions in the context of 1 May. I took up this issue with the employment ministers of the Visegrád countries, and of the Baltic states. We have been looking at where free movement might lead to a certain amount of tension, especially when it affects certain professions where free movement is not leading to a circular phenomenon, but more of a one-way street.
If such tendencies are observed, it is primarily up to the Member State governments to draw up the right strategies regarding training, remuneration and career opportunities to improve development for those in the medical profession, for example, which has been a particular focus of these discussions.
We will continue to monitor this problem and continue to discuss it with the governments of the relevant Member States, as I have already been doing.
Subject: Reallocation of financial resources in the regional and cohesion funds
Is the Commission prepared to reallocate at least 10% of the EUR 51 billion currently available each year in the regional and cohesion funds to fast-start funding for new electricity networks for renewable energy?
Mr Martin, thank you very much for the question. It is important to point out that, for the current funding period, 2007-2013, the resources under the heading of the structural funds have already been allocated and agreed with the regions and the Member States within the framework of the more than 400 operating programmes.
Part of the overall process at the beginning of a funding period is to determine the programmes for the current period and to decide what funding is available for the individual programmes. In accordance with the concept of shared duties or shared management, it is the Member States and/or the regions that are responsible for the implementation of the programmes on the ground. They are also competent and responsible for the selection and implementation of the projects and, ultimately, for monitoring - at least on the initial level.
Even at the beginning of this period, the subject of energy efficiency and promoting renewable forms of energy was an important point. This is one of the priorities of regional policy, which is also implemented in the form of tailor-made proposals in several of the roughly 400 programmes that I referred to earlier.
On the basis of this agreement with the regions and with the Member States, a budget totalling EUR 9.2 billion is envisaged for a sustainable energy policy in the current period, with the key focuses being renewable energy and improving energy efficiency. With a 2009 decision of Parliament and the Council, we also established the possibility that up to 4% of the resources from the European Regional Development Fund could be used for measures to improve the energy efficiency of residential buildings. Since then, around half of the Member States have made use of this, with France being particularly exemplary in using and implementing this possibility.
(DE) Commissioner, please do not be angry, but let us get serious. I would like to read my question to you. It is as follows: is the Commission prepared to reallocate at least 10% of the EUR 51 billion currently available each year to fast-start funding for new electricity networks for renewable energy?
You have now had quite a lot to tell us, all of it correct. It is just that none of it is what is at issue. What is at issue is sending out a signal and saying, yes, we have understood. Yes, we are drawing the conclusions from Fukushima. Yes, we really are serious about 2020. To push forward energy change, we need to bring the electricity from northern Germany to Austria. My father was head of Voralberger Kraftwerke, the power generating company for the Austrian Province of Voralberg. I am sure you have experience in this area. You need power lines to do this.
Once again, my question is, are you personally prepared to really get this fast-start funding specifically, which everyone is saying that we urgently need, off the ground and not merely implement what your predecessors decided?
Mr Martin, I did read your question very carefully. That is why I also gave you a very specific answer based on the rules that we have in the field of regional policy. The essence of these rules consists of there being agreements in the Member States, and these cannot be unilaterally altered by either the Commission or the regions.
Personally, I would want the resources already in place to be used for this, and I would be pleased if that were the case. I find myself going from conference to conference, from Member State to Member State, like a living Tibetan prayer wheel, pleading the case for these resources - which are already in place - to be used. As the expansion of renewable energies does indeed represent one of the focal points of the Europe 2020 strategy, I assume that, in the forthcoming period, there will definitively be a higher budget for this area, including from the regional policy heading. Moreover, there will certainly be investments in this connection, in collaboration with Mr Oettinger, in the field of infrastructure when it comes to trans-European networks in the field of energy provision. If, today, regions are seeking to re-dedicate resources in addition to the resources already available, we are certainly very open, in this area, to the idea of opening up this opportunity or, in any case, to holding serious talks in this regard. Once again, however, we in the Commission cannot unilaterally alter these agreements.
Subject: Fulfilment of the objectives of structural funds payments
At the end of June 2011, the Commission will present its proposal for the next 7-year budgetary framework (2014-2020). In the case of EU regional policy, there have been substantial problems with absorption capacity under the individual programmes. Several programmes have also failed to achieve their objectives.
How does the Commission intend to include the absorption capacity of each Member State as a criterion for the allocation of structural fund appropriations in the coming budgetary period?
Does the Commission agree that payments should be reviewed if a region has been receiving structural funding for years without this resulting in it meeting the targets set?
Will the Commission consider a 'sunset mechanism' that sets a closing date on the allocation of structural fund appropriations to individual recipient regions? Does the Commission agree that such a mechanism would help create a more results-oriented cohesion policy?
The Court of Auditors Annual Report for 2009 found the highest error rate to be in payments under the EU's cohesion policy. This was the same finding as in previous years. How does the Commission intend to remedy this situation?
Mrs Jensen, thank you very much for your question. When it comes to absorption capacity and its consideration in the allocation of funds in the forthcoming period, I make reference right now to the existing rule regarding the upper limit on the allocation of funds - in a word, capping. There is a rule that says that, given a certain sliding scale per Member State, only a specific sum measured by the overall GDP of a Member State is available for structural policy. The annual allocation must not exceed this upper limit.
For the forthcoming period, we will certainly consider whether the level of the current upper limit is justified and whether any adjustments are necessary in order to better design or secure the absorption capacity.
When it comes to the programmes meeting their targets, I must remind you of the fifth cohesion report and the budget review, in which it was made clear that the performance of the programmes must be given more attention. For the forthcoming period, a set of tests and incentive systems are envisaged in this regard, which the Commission has put forward in the legislative report package for cohesion policy after 2014.
When it comes to the error rate, I have made reference many times, including in this House, to the methodological problems involved in auditing multiannual programmes. Around half of the EU budget certainly is composed of resources that are allocated for multiannual activities. The auditing by the Court of Auditors in respect of budget implementation always only considers the year in progress, and for that reason, methodological challenges result as, in relation to regional policy, the third audit level applies, while the annual audit by the Court of Auditors already takes place under the first audit level and therefore, a higher error rate will always result here than at the end of a programme cycle, as we can prove already.
In any event, my predecessor, Mrs Hübner, also put in place an action plan together with Parliament in this regard, the efficacy of which is already evident and which has shown its effect. One of these measures, however, was also giving Directorates-General the ability to suspend payments for up to six months in justified cases. By way of example, this tool was used over fifty times last year. All these suspensions of payment were able to be lifted again before their deadlines expired, as the issues about which an objection had been raised had been resolved.
When it comes to the error rate, however, I would also ask you to always take into consideration that regional policy has, if you like, a kind of snowplough function in this connection, that, in relation to certain statutorily developed elements, we check how they are implemented in day-to-day practice, how effective they are and what problems result. The issue of public procurement is repeatedly the subject of discussions with the Member States, regions and final beneficiaries. Around 70% of the error rate occurs in this area. If we succeed in simplifying this system - and we have launched an initiative to this end together with Commissioner Barnier - we will also reduce the practical error rate in this area, too. We are attempting to do our homework in this area and to make progress in this regard.
(DA) Mr President, I would like to thank Commissioner Hahn for his excellent answer, which shows that he is taking these problems seriously. These problems have clearly not been made any better by the economic crisis, which is making it difficult for many countries to find cofinancing. Is the Commission giving particular consideration to what this could mean for the next programme period? Will aid from the structural funds really lead to the development of these regions? Are we seeing results? Is the Commission also considering what can be done to improve the follow-up of the actual objectives - the overall objectives - relating to development, so that these do not only provide projects, but also result in development?
Mrs Jensen, it is our stated goal in the next programme period to thematically tie in structural policy - insofar as it is affected, in any case - with the Europe 2020 strategy. In this area, there are thus key objectives and priorities that are to be applied in the course of a tailored adaptation in the regions. It will then be the job of the regions to select a few priorities for themselves as if from a menu, in particular, when it comes to competitive regions.
The regions will then set and agree very realistic but also ambitious and quantifiable targets together with us in the Commission in a partnership and investment agreement so that, at the end of the period, we will be clearly able to see whether or not the objectives agreed between us have been achieved or perhaps even exceeded. If it turned out that they had not been achieved, we would then have the possibility of together examining the causes of non-compliance and whether it was due to domestic or external factors. Building on that, we could then draw conclusions for future programme planning and the financial allocation in the subsequent period. This represents a very material, very qualitative development of regional policy over the forthcoming financial period.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.